Citation Nr: 1413130	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  05-07 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disability to include a nervous disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The appellant had active service from October 1962 to October 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

This case was previously before the Board and remanded in February 2009, October 2010 and September 2012.  The case was returned to the Board and the Board denied the claim in an April 2013 decision.  The Board also denied the issue of entitlement to service connection for ulcerative colitis to include as due to residuals of a right inguinal hernia repair and/or a psychiatric disability.  

The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).  In October 2013, the Court granted a Joint Motion for Remand filed by the parties, which requested that the portion of the April 2013 decision that denied entitlement to service connection for a psychiatric disorder be remanded consistent with the terms of the joint motion.  The appeal has been returned to the Board.  As the Veteran did not appeal the issue of entitlement to service connection for ulcerative colitis, the April 2013 Board decision is final as to that issue.

In the February 2009, October 2010 and September 2012 remands, and April 2013 decision, the Board referred the issue of whether new and material evidence has been submitted to reopen a previously disallowed claim of entitlement to compensation benefits under 38 U.S.C.A. § 1151 for residuals of ulcerative colitis aggravated by February 1988 and September 1990 bowel surgeries at the Minneapolis VAMC to the Agency of Original Jurisdiction (AOJ).  It does not appear that any action was taken.  Thus, it will once again be referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As discussed in the Joint Motion, a November 2012 VA examination report and January 2013 addendum did not provide an opinion with an adequate rationale as to whether it is at least as likely as not that any current psychiatric disability is related to the Veteran's active military service, as requested in the September 2012 Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Consequently, the claim must be remanded for a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to evaluate whether the Veteran has a psychiatric disability, to include a nervous disorder and PTSD.  

Forward the claims file, including a list of verified stressor(s), to the examiner for review.  After reviewing the record and examining the Veteran, the examiner should respond to the questions below.  

(a)  Identify all current psychiatric disabilities.  The examiner should utilize the DSM-IV in arriving at any diagnoses and should explain whether and how each of the diagnostic criteria is or is not satisfied.

(b)  Provide an opinion as to whether the Veteran has PTSD based on any of the verified stressors as described in the AOJ's letter, to include guarding nuclear weapons on the USS Kitty Hawk and an assault during a "race riot" while serving in Japan.  If PTSD is diagnosed, the examiner must identify the stressor supporting the diagnosis.

(b)  Provide an opinion as to whether it is at least as likely as not (probability of 50 percent or more) that any current psychiatric disability and any psychiatric disability diagnosed during the period on appeal, to include anxiety disorder, not otherwise specified, is related to the Veteran's active military service, to include guarding nuclear weapons on the USS Kitty Hawk, an assault during a "race riot" during military service and any other stressors as described in the AOJ's letter.  The Veteran is presumed to have been free of any psychiatric disability at service entrance.  

(c) The examiner should address whether it is at least as likely as not (probability of 50 percent or more) that the Veteran's alcoholism is related to a psychiatric disability and/or active service.

The examiner should consider the lay statements of the Veteran, his wife and his friends.

The examiner should provide a thorough rationale for all opinions.  The examiner should address the Veteran's symptoms throughout the period on appeal, including prior documented anxiety issues.  

3.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for a psychiatric disability to include a nervous disorder and posttraumatic stress disorder (PTSD).  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



